IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN RE CAMPING WORLD                     §      No. 52, 2022
HOLDINGS, INC. STOCKHOLDER              §
DERIVATIVE LITIGATION                   §      Court Below: Court of Chancery
                                        §      of the State of Delaware
                                        §
                                        §      C.A. No. 2019-0179

                           Submitted: September 21, 2022
                             Decided: October 13, 2022

Before VALIHURA, VAUGHN and TRAYNOR, Justices.

                                      ORDER

      This 13th day of October 2022, having considered this matter on the briefs and oral

arguments of the parties and the record below, and having concluded that the same should

be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its

Memorandum Opinion Regarding Motion to Dismiss dated January 31, 2022 and its Order

Granting Motion to Dismiss dated February 2, 2022;

      NOW THEREFORE IT IS ORDERED that the decisions and judgments of the

Court of Chancery be and the same hereby are AFFIRMED.

                                        BY THE COURT:


                                        /s/ Karen L. Valihura
                                        Justice